DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. Applicant has amended the independent claims to recite the structure of the core layer being configured to receive optical signals from a fiber array at a non-zero angle between 5 and 15 degrees. Applicant’s arguments relate to these limitations. 
Applicant argues that the prior art of Gunn III lacks such an angle and a fiber to impart signals on the core layer. Applicant points to paragraph 115 cited by the Examiner as the reason for this deficiency. However, Gunn III discloses in figures 4 and 9-10, a non-zero angle input from a fiber (106). Altering this angle within Gunn III itself would already be within the level of ordinary skill in the art by way of design choice to discover an optimum value of a result effective variable. Prior disclosed art (Conclusion of prior office action) such as Doerr below discloses an angle within the claimed range. Clarified rejection follows below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 11-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn III (cited in prior office action) in view of US 2012/0224810 to Doerr.
Gunn III discloses an apparatus for optical coupling, having an optical coupling region and comprising: 
A substrate (108); and 
A core layer (144) disposed on the substrate with a plurality of holes (397e; figure 23B) in the coupling region (140). 
a non-zero coupling axis is disclosed (figure 4).
As to claim 10, the angle can be between 0-60 degrees (paragraph 115).
As to claim 11, a cladding layer (410; figure 24) is disclosed.
As to claim 12, a second grating coupler can be coupled (paragraph 165).
As to claim 13, a fan-shaped or rectangular shaped portion is disclosed in figure 3.
However, Gunn III fails to explicitly disclose a non-zero angle between 5-15 degrees measured from the axis orthogonal to the substrate. It is noted that setting an input angle of a fiber to a coupler is well known in the art and the claims do not provide any special structure for doing so. Such an angle does not appear to be the inventive concept.
Doerr discloses the claimed non-zero angle of a coupled input fiber array to be between 84-89 degrees from the substrate surface. This translates to a range of 11-16 degrees from the orthogonal axis to the substrate. Altering this angle configures the acceptance rate of the light entering the grating area. 
It would have been obvious to one having ordinary skill in the art to set the tilt angle to between 11-16 degrees as taught by Doerr in Gunn III in order to properly set the input acceptance angle for the intended use of the device.
Finally, Gunn, III in view of Doerr fails to explicitly disclose the refractive index gradually decreasing from a first to second end of the coupling region. It is noted that the shapes and sizes shown in 23B are manufactured to provide a response. Such a response is disclosed in paragraph 161 to shape the beam. Claims 2-8 relate to variations of sizes, shapes, thicknesses and pitches. Claims 14-18 and 20-23 are variations of the above disclosed features alone or in combination. Further, the alteration of imperfections is well documented in the art (see pertinent art in Conclusion of the prior office action).
It would have been obvious to one having ordinary skill in the art to recognize Gunn III in view of Doerr’s disclosure that any combination of shapes and sizes can be used to generate a coupler beam shape and output angle as needed for its pre-determined output.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883